EXAMINER'S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 24, 2020, has been entered, and the affidavit received after final on Oct. 26, 2020, has been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the last remaining issue in this application was a lack of scope of enablement in the final rejection mailed on Aug. 25, 2020.  In the declaration received on Oct. 26, 2020, the Applicant provided data from experiments and also a statement that the claimed method worked with multiple different species of brassica and even some non-brassica plant species, and it also worked with multiple concentrations of auxin.  This, taken together with the Examiner’s understanding that it is acceptable for a claim to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1, 3-6, 8-14, 16, 18, and 21-25 are allowed and are renumbered as claims 1-19, respectively.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662




/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662